J-S29031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: I.T.W., A       :   IN THE SUPERIOR COURT OF
MINOR                               :        PENNSYLVANIA
                                    :
                                    :
APPEAL OF: D.R.W., FATHER           :
                                    :
                                    :
                                    :
                                    :   No. 3340 EDA 2016

               Appeal from the Decree September 16, 2016
          in the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0000784-2015,
           CP-51-DP-0001909-2013, FID: 51-FN-465818-2009

IN THE INTEREST OF: Y.K.W., A       :   IN THE SUPERIOR COURT OF
MINOR                               :        PENNSYLVANIA
                                    :
                                    :
APPEAL OF: D.R.W., FATHER           :
                                    :
                                    :
                                    :
                                    :   No. 3341 EDA 2016

               Appeal from the Decree September 16, 2016
          in the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-AP-0000786-2015,
           CP-51-DP-0001907-2013, FID: 51-FN-465818-2009
J-S29031-17


    IN THE INTEREST OF: K.D.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.R.W., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 3342 EDA 2016

                   Appeal from the Decree September 16, 2016
              in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000785-2015,
               CP-51-DP-0001908-2013, FID: 51-FN-465818-2009


BEFORE:      LAZARUS, J., SOLANO, J., and STEVENS. P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                             FILED MAY 26, 2017

        Appellant, D.R.W. (“Father”), files this appeal from the decrees

entered September 16, 2016, in the Philadelphia County Court of Common

Pleas by the Honorable Joseph Fernandes, granting the petitions of the

Department of Human Services (“DHS”) and involuntarily terminating his

parental rights to Y.K.W., born in February of 2013, K.D.W., born in

November of 2008, and I.T.W., born in January of 2010 (collectively, the

“Children”), pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).1,   2



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  By separate decrees entered the same date, the trial court involuntarily
terminated the parental rights of K.I.H. (“Mother”) with respect to the
Children. Mother filed separate appeals at Superior Court Docket Nos. 3207-
3208-3209 EDA 2016, consolidated and addressed by separate
memorandum.




                                           -2-
J-S29031-17



Father further appeals the orders entered September 16, 2016, changing

Children’s permanency goal to adoption pursuant to the Juvenile Act, 42

Pa.C.S. § 6351.3 After review, we affirm the trial court’s decrees and orders.

      The trial court summarized the relevant procedural and factual history,

in part, as follows:

      The family in this case became known to DHS on February 28,
      2013,[4] when DHS received a General Protective Services report
      that [K.I.H.] (“Mother”) had just given birth, was using drugs
      and had not been attending prenatal care. DHS visited Mother in
                       _______________________
(Footnote Continued)
2
  While on the record at the conclusion of the hearing, the trial court
indicated termination of Father’s parental rights under subsections (a)(1),
(2), and (b) only, the decrees additionally included subsections (a)(5) and
(8). We would disagree as to the application of Section 2511(a)(5) and (8),
as the Children were not removed from Father’s care. See In re C.S., 761
A.2d 1197, 1200 n.5. (Pa. Super. 2000) (en banc). See also In re Z.P.,
994 A.2d 1108, 1123 n.3 (Pa. Super. 2010.)
3
  Father, however, failed to preserve a challenge related to the goal change
by failing to raise the issue in the statement of questions involved section of
his brief and by failing to present argument related thereto in his brief. As
such, we find that Father has waived any claim regarding the goal change.
See Krebs v. United Refining Co. of Pennsylvania, 893 A.2d 776, 797
(Pa. Super. 2006) (stating that a failure to preserve issues by raising them
both in the concise statement of errors complained of on appeal and
statement of questions involved portion of the brief on appeal results in a
waiver of those issues); In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super.
2011), appeal denied, 24 A.3d 364 (Pa. 2011) (quoting In re A.C., 991 A.2d
884, 897 (Pa. Super. 2010)) (“[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”).
4
  DHS was previously involved with respect to an older child of Mother’s who
is not the subject of the instant appeals. Notes of Testimony (“N.T.”),
9/16/16, at 67-70.



                                            -3-
J-S29031-17


       her home, and Mother accepted In-Home Protective Services.
       These services were conditioned on Mother providing drug
       screens, which she repeatedly failed to provide. On September
       5, 2013, DHS received a report that Mother continued to use
       drugs in the home, that there was no food in the home and that
       the conditions were filthy. D.R.W. (“Father”) was not involved in
       the care of the Children, and was incarcerated. On September
       17, 2013, DHS filed an urgent petition and removed the Children
       from the home. The Children were adjudicated dependent on
       October 2, 2013, and fully committed to DHS custody. DHS then
       developed a Family Service Plan (“FSP”) with objectives for
       Father. Between 2013 and 2015, Father did not complete his
       objectives.   On November 3, 2015, DHS filed petitions to
       terminate Father’s parental rights.

Trial Court Opinion (“T.C.O.”), 12/6/16, at 1-2 (citations to record omitted).

       On November 3, 2015, DHS filed petitions to involuntarily terminate

parental rights, and to change Children’s permanency goal to adoption. The

trial court conducted a combined termination and goal change hearing on

September 16, 2016. In support thereof, DHS presented the testimony of

the following: Brian Bell, former DHS social worker; Sherry Woods, former

case supervisor, First Home Care, the agency through which the Children are

placed; and Tyrone King, current DHS social worker.        In addition, Father

testified on his own behalf via telephone from SCI-Mercer.5        Mother was

present and testified on her own behalf as well.


____________________________________________


5
  The trial court took Father’s testimony out of turn in order to avoid any
issue with the correctional facility and availability, and, following the
completion of his testimony, advised Father he could stay on the line as long
the correctional facility allowed. N.T. at 16-17, 48, 64. Father remained on
the line throughout the remainder of the proceedings. Id. at 176.



                                           -4-
J-S29031-17



       Following the hearing, on September 16, 2016, the trial court entered

decrees involuntarily terminating the parental rights of Father pursuant to 23

Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b), and orders changing the

Children’s permanency goal to adoption.6         On October 17, 2016, Father,

through appointed counsel, filed notices of appeal, along with concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b), which this Court consolidated sua sponte on

November 10, 2016.

       On appeal, Father raises the following issues for our review:

       A. Whether the court erred in failing to find that for the six
       months immediately preceding the filing of the petition, when
       appellant Father’s child was bonded with him, made his
       whereabouts known to DHS/CUA [(“Community Umbrella
       Agency”)], completed parenting and violence prevention classes,
       and appellant Father did not intend to relinquish his claim to his
       child or refused and/or failed to perform parental duties, and
       when DHS/CUA failed and/or refused to help [F]ather maintain
       contact with his child and to inform [F]ather of his objectives or
       to acknowledge that Father completed objectives that had not
       even been set for him, and when child was removed from
       Mother’s care.

       B.   Whether the court erred in failing to find that for the six
       months immediately preceding the filing of the petition appellant
       Father had contact with his child, and appellant Father’s child
       was bonded with him made his whereabouts known to DHS/CUA,
       completed parenting and violence prevention classes, and when
____________________________________________


6
  This order memorialized the decision placed by the court on the record at
the conclusion of the hearing. As indicated above, while the trial court
indicated termination of Father’s parental rights under subsections (a)(1),
(2), and (b) only on the record, the decrees subsequently issued additionally
included subsections (a)(5) and (8).



                                           -5-
J-S29031-17


     DHS/CUA failed and/or refused to help [F]ather maintain contact
     with his child and to inform [F]ather of his objectives or to
     acknowledge that Father completed objectives that had not even
     been set for him, and when child was removed from Mother’s
     care.

     C.    Whether the court erred in finding that there were
     repeated and continued findings of incapacity, abuse, neglect
     and/or dependency of this minor child by appellant Father, when
     appellant Father’s child was bonded with him, made his
     whereabouts known to DHS/CUA, completed parenting and
     violence prevention classes, and when DHS/CUA failed and/or
     refused to help [F]ather maintain contact with his child and to
     inform [F]ather of his objectives or to acknowledge that Father
     completed objectives that had not even been set for him, and
     when child was removed from Mother’s care.

     D.     Whether the court erred in finding that the conditions
     which led to the removal or placement of the child continue to
     exist, when appellant Father’s child was bonded with him, made
     his whereabouts known to DHS/CUA, completed parenting and
     violence prevention classes, and when DHS/CUA failed and/or
     refused to help [F]ather maintain contact with his child and to
     inform [F]ather of his objectives or to acknowledge that Father
     completed objectives that had not even been set for him, and
     when child was removed from Mother’s care.

     E.    Whether the court erred in finding that the conditions
     which led to the removal or placement of the children continue
     to exist and termination of parental rights would best serve the
     needs and welfare of the child, when appellant Father can
     remedy the conditions within a reasonable period of time, and
     when Father’s child was bonded with him, made his whereabouts
     known to DHS/CUA, completed parenting and violence
     prevention classes, and appellant Father did not intend to
     relinquish his claim to his child or refused and/or failed to
     perform parental duties, and when DHS/CUA failed and/or
     refused to help [F]ather maintain contact with his child and to
     inform [F]ather of his objectives or to acknowledge that Father
     completed objectives that had not even been set for him, and
     when child was removed from Mother’s care.

     F.    Whether the court erred in finding that DHS made,
     reasonable efforts towards reunification, by either failing and/or
     refusing to help find a viable option or to consider options other


                                   -6-
J-S29031-17


      than terminating Father’s parental rights, when Father’s child
      was bonded with him, made his whereabouts known to
      DHS/CUA, completed parenting and violence prevention classes,
      and appellant Father did not intend to relinquish his claim to his
      child or refused and/or failed to perform parental duties, and
      when DHS/CUA failed and/or refused to help [F]ather maintain
      contact with his child and to inform [F]ather of his objectives or
      to acknowledge that Father completed objectives that had not
      even been set for him, and when child was removed from
      Mother’s care.

      G.    Whether the court erred in terminating the rights of
      appellant Father, when the reasons he was unable to obtain
      housing, and provide medical care [sic] for the care and
      maintenance of the child, was his incarceration and current lack
      of resources.

      H.    Whether the court erred in terminating the rights of
      appellant Father where it was not supported by clear and
      convincing evidence and not in the best interests of the child,
      and there was a bond between appellant Father and child, made
      his whereabouts known to DHS/CUA, completed parenting and
      violence prevention classes, and appellant Father did not intend
      to relinquish his claim to his child or refused and/or failed to
      perform parental duties, and when DHS/CUA failed and/or
      refused to help [F]ather maintain contact with his child and to
      inform [F]ather of his objectives or to acknowledge that Father
      completed objectives that had not even been set for him, and
      when child was removed from Mother’s care, and where the
      termination of parental rights would have a negative effect on
      the developmental, physical and emotional needs of the child,
      pursuant to [Pa.C.S.] Section 2511(b).

      I.    Whether errors committed by the court below deprived
      appellant of his rights to due process and equal protection under
      the law.

Father’s Brief at 3-4 (unnecessary capitalization omitted).

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and

                                     -7-
J-S29031-17


      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized
      our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings. See In
      re R.J.T., [608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court

is free to believe all, part, or none of the evidence presented and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”    In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa. Super. 2004)

(citation omitted).    “[I]f competent evidence supports the trial court’s

findings, we will affirm even if the record could also support the opposite

result.” In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003)

(citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of

the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in


                                      -8-
J-S29031-17


     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re C.S., 761 A.2d at 1201 (quoting Matter of Adoption of Charles E.D.M.

II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).

     In the case sub judice, with his first through fifth, seventh, and eighth

issues, Father essentially challenges the sufficiency of the evidence in

terminating his parental rights.   Father’s Brief at 9-16.    The trial court

terminated Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2),

(5), and (8), as well as (b). We have long held that, in order to affirm a

termination of parental rights, we need only agree with the trial court as to

any one subsection of Section 2511(a), well as Section 2511(b). See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, we analyze

the court’s termination order pursuant to subsections 2511(a)(2) and (b),

which provide as follows:

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                   ***

                                    -9-
J-S29031-17


            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                   ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     We first examine the court’s termination of Father’s parental rights

under Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

                                    - 10 -
J-S29031-17



perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa. Super. 2015) (quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002)).

      In In re Adoption of S.P., 616 Pa. 309, 47 A.3d 817 (2012), our

Supreme     Court,   in    addressing    Section      2511(a)(2),       concluded      that

“incarceration is a factor, and indeed can be a determinative factor, in a

court’s conclusion that grounds for termination exist under § 2511(a)(2)

where     the   repeated   and   continued       incapacity    of   a   parent   due     to

incarceration has caused the child to be without essential parental care,

control or subsistence and that the causes of the incapacity cannot or will

not be remedied.” Id. at 328-29, 47 A.3d at 828. See also In re D.C.D.,

629 Pa. 325, 346-47, 105 A.3d 662, 675 (2014) (holding that the father’s

incarceration prior to the child’s birth and until the child is at least age seven

renders family reunification an unrealistic goal.             As such, the court was

within its discretion to terminate parental rights “notwithstanding the

agency’s failure” to follow the court’s initial directive that reunification efforts

be made). The Court in S.P. further stated,

      [W]e now definitively hold that incarceration, while not a litmus
      test for termination, can be determinative of the question of
      whether a parent is incapable of providing “essential parental
      care, control or subsistence” and the length of the remaining
      confinement can be considered as highly relevant to whether
      “the conditions and causes of the incapacity, abuse, neglect or
      refusal cannot or will not be remedied by the parent,” sufficient
      to provide grounds for termination pursuant to 23 Pa.C.S. §
      2511(a)(2). See e.g. Adoption of J.J., [511 Pa. 590, 605,] 515
      A.2d [883, 891 (1986)] (“[A] parent who is incapable of


                                        - 11 -
J-S29031-17


     performing parental duties is just as parentally unfit as one who
     refuses to perform the duties.”); [In re] E.A.P., 944 A.2d [79,
     85 (Pa. Super. 2008)](holding termination under § 2511(a)(2)
     was supported by mother’s repeated incarcerations and failure to
     be present for child, which caused child to be without essential
     care and subsistence for most of her life and which cannot be
     remedied despite mother’s compliance with various prison
     programs).

In re Adoption of S.P., 616 Pa. at 331-32, 47 A.3d at 830 (footnote

omitted).

     In the instant matter, in finding grounds for termination pursuant to

Section 2511(a)(2), the trial court concluded:

     Father was incarcerated for the life of this case. Father knew the
     Children were in care, and had contact information for DHS.
     DHS mailed Father a copy of his FSP, and invited him to be
     present by phone for an FSP meeting. Father sent his sister to
     the meeting instead. Father’s sole contact with DHS was a letter
     Father sent to the agency, stating that he would not voluntarily
     relinquish his parental rights. Father testified that he took
     parenting classes in prison, as required by his FSP. DHS has
     been unable to confirm that Father successfully completed the
     classes, and Father has never provided documentation. Father
     never contacted the agency and never asked to set up visits with
     the Children. Father has not seen or had any contact with the
     Children in four years. He has never met [Y.K.W.]. Father does
     not have a release date, and may serve up to four more years in
     prison. He has been denied parole in the past. Father testified
     that he lived with Mother and the Children before he was
     imprisoned, and performed all parental duties. He took the
     Children to medical appointments and excursions to the park.
     Since he was imprisoned, Father has not contacted the Children
     or parented them in any way. Father did not express any desire
     to see the Children or contact them, unless he was released from
     prison. Father has conditioned his willingness to parent on his
     imprisonment status, and if he is not released he will continue to
     be uninvolved. Father has demonstrated the he has refused to
     perform parental duties, and will not remedy this condition.
     Additionally, even if Father is released on parole, Father would
     still need to provide documentation of the parenting classes,

                                    - 12 -
J-S29031-17


      appropriate housing, employment or job training, and create a
      relationship with the Children by attending visits. Because the
      trial court heard clear and convincing evidence to this effect,
      termination under this section was proper.

T.C.O. at 5-6 (citations to record omitted).

      Father argues that he made attempts to maintain contact with the

Children and to prepare to provide for them and assume his parental duties.

He, however, contends that DHS failed to assist with efforts towards

reunification. Father’s Brief at 13-14. Father states,

            In the instant matter, appellant Father planned and
      prepared to care for his children and to uphold his parental
      responsibilities. He has made and continues to try to maintain
      communication and contact with and to play a role in his
      children’s life and has a bond with his children. He has shown
      continued positive intent in establishing a home for himself and
      his children and assuming parental responsibilities.

            It appears DHS did not make, [sic] reasonable efforts
      towards outreach to Father and reunification, by either failing
      and/or refusing to arrange for visits and with his children,
      exploring reunification and reunification arrangements with
      Father.   DHS has failed to prove by clear and convincing
      evidence that grounds exist to terminate parental rights, under
      § 2511(a)(2).

Id. at 14. We disagree.

      A review of the record supports the trial court’s determination of a

basis for termination under Section 2511(a)(2).      Significantly, Father has

been incarcerated since June 2012, prior to Y.K.W. even being born. N.T. at

56.   Although Father indicated that he regularly saw I.T.W. and K.D.W.




                                    - 13 -
J-S29031-17



before his incarceration, he has not seen or had any contact with the

Children in the over four years since.7 In fact, Father has never even met

Y.K.W. Id. at 50, 56-57. Moreover, it was not until 2015 that Father sent

correspondence to DHS expressing his desire for visitation with the

Children.8 Id. at 98, 100.

       Father was sentenced to four to eight years’ imprisonment.              He

testified that his release date is unknown and acknowledged that he may

serve up to another four years in prison.9         Id. at 53, 57.   Further, it is

speculative whether Father will then, or ever, be in a position to care for the

Children.10 This prospect is simply unacceptable for the Children, who have

already been in the custody of DHS for three years as of the time of the

____________________________________________


7
  While Father testified that he made very little money while incarcerated
and, therefore, provided no financial support to the Children, he testified
that he sent Christmas gifts for the Children to maternal great-grandmother
every year. Id. at 60.
8
  It is unclear whether this request was in the one letter Father sent directly
to former DHS social worker, Brian Bell, or whether it was a letter forwarded
to Mr. Bell by counsel. N.T. at 98, 100. Mr. Bell did not take any action as
the case was transferred. Id. at 110. Notably, current DHS social worker,
Tyrone King, testified that was unaware of any request for visitation and
received no correspondence from Father. Id. at 124.
9
 A parole hearing was scheduled for February 2017. Father conceded that
he had been denied parole previously. Id. at 61-62.
10
   At the hearing, Father presented certificates of completion of parenting
and violence prevention classes while in prison. Id. at 53-54. See also
Father’s Exhibit F-1. Father further testified to having a residence with his
fiancée upon his release. Id. at 52-53, 60-61.



                                          - 14 -
J-S29031-17



hearing.     As this Court has stated, “[A] child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to

assume parenting responsibilities. The court cannot and will not subordinate

indefinitely a child's need for permanence and stability to a parent’s claims

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d
502, 513 (Pa. Super. 2006). Hence, the record substantiates the conclusion

that Father’s repeated and continued incapacity, abuse, neglect, or refusal

has caused Child to be without essential parental control or subsistence

necessary for her physical and mental well-being. See In re Adoption of

M.E.P., 825 A.2d at 1272. Moreover, Father cannot or will not remedy this

situation.   See id.    As noted above, in order to affirm a termination of

parental rights, we need only agree with the trial court as to any one

subsection of Section 2511(a) before assessing the determination under

Section 2511(b),       and we, therefore, need not address any further

subsections of Section 2511(a). In re B.L.W., 843 A.2d at 384.

      We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
      a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485
      (1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional


                                    - 15 -
J-S29031-17


        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791. However, as discussed below, evaluation of a child’s bonds
        is not always an easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267. “In cases where there is

no evidence of any bond between the parent and child, it is reasonable to

infer that no bond exists. The extent of any bond analysis, therefore,

necessarily depends on the circumstances of the particular case.”           In re

K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court
             can equally emphasize the safety needs of the child,
             and should also consider the intangibles, such as the
             love, comfort, security, and stability the child might
             have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).


                                     - 16 -
J-S29031-17



      In the case sub judice, in reasoning that termination of Father’s

parental rights favors the Children’s needs and welfare under Section

2511(b) of the Adoption Act, the trial court stated:

      Father has had no contact of any kind with any of the Children
      since he was imprisoned four years ago.          Father has not
      attempted to set up visits, despite having DHS’s contact
      information.    Father has never met [Y.K.W.]; Father was
      incarcerated when [Y.K.W.] was born. The Children do not have
      any positive relationship with Father. The Children have no
      contact with Father. They would suffer no irreparable harm if
      Father’s parental rights were terminated. The Children are
      currently in a pre-adoptive home. The Children feel “right at
      home” and have adjusted very well. The Children now look to
      the foster parent for all their needs. The foster parent has a
      wonderful, loving bond with all the Children. The Children are
      currently the happiest they have ever been, and are better
      behaved than at any prior time in the life of the case. The
      Children see the foster parent as their mom, and it is in their
      best interest to be adopted. DHS’s witnesses were unwavering
      and credible, and Father corroborated their testimony.
      Consequently, the court did not abuse its discretion when it
      found that it was clearly and convincingly established that there
      was no positive, beneficial parent-child bond with Father, and
      that termination of Father’s parental rights would not destroy an
      existing beneficial relationship.

      Father alleges on appeal that the trial court cannot terminate his
      parental rights under Section 2511(b) because his inability to
      parent was caused by environmental factors beyond his control.
      The trial court did not terminate Father’s rights on the basis of
      the kind of environmental factors enumerated in the statute. As
      discussed above, the trial court terminated Father’s parental
      rights mainly because of his complete lack of involvement in the
      lives of the Children. In fact, Father had been totally uninvolved
      in the Children’s lives even before they came into care. He
      committed crimes of his own volition, resulting in his
      imprisonment. He did not make any efforts to contact the
      Children, either by having visits, phone calls or letters and gifts.
      The causes of Father’s incapacity were well within Father’s own
      control. Father refused to perform parental duties, and to build


                                     - 17 -
J-S29031-17


      and sustain a parental bond with his Children. The trial court did
      not err in terminating Father’s parental rights.

T.C.O. at 9.

      Father, however, argues a lack of evidence suggesting a bond no

longer exists between him and the Children.     Father’s Brief at 16.   Father

further highlights a lack of evidence as to the impact on the Children of

dissolving any such bond, stating, “Without any evidence of the impact that

termination would have on the child, a court cannot conduct a subsection (b)

analysis.” Id. He continues, “There was no testimony by an expert as to

the best interests of the [Children], as to the [Children]’s physical,

intellectual, moral, and spiritual well-being. There was no expert testimony

as to the relationship, interaction, and bonding between Father and [the

Children].” Id. Again, we disagree.

      Here, the record likewise corroborates the trial court’s termination

orders pursuant to Section 2511(b). There was sufficient evidence to allow

the trial court to make a determination of the Children’s needs and welfare,

and as to the existence of a bond between Father and the Children that, if

severed, would not have a detrimental impact on them. The Children have

not seen or had contact with Father since his incarceration in June 2012. In

fact, Y.K.W., who was not yet born at the time, has never even met Father.

N.T. at 50, 56-57.     While Father requested visitation, according to the

testimony of former DHS social worker, Brian Bell, this was not until 2015.

Id. at 100.    Further, Mr. Bell stated that, although ultimately up to the



                                    - 18 -
J-S29031-17



courts, given the young age of the Children and their behavior problems and

other issues, he did not think visitation was appropriate.11,       12
                                                                         Id.   In

addition, Mr. Bell indicated that when he met with the Children they did not

talk about Father. Id. at 99. As a result, Mr. Bell, noting the Children’s lack

of “interaction” with Father, stated that the Children would not experience

irreparable harm if Father’s parental rights were terminated. Id. at 102.

       Moreover, and more importantly, the Children are in a pre-adoptive

home where they are doing well and have formed a positive relationship with

their foster mother. As expressed by Sherry Woods, former case supervisor

for the provider agency, the Children are “right at home” in foster mother’s

home and “look[] to foster mother to take care of their needs.” Id. at 33.

When asked to describe the interaction between the Children and their foster

mother, Ms. Woods observed, “It’s great.           The kids are complete [sic]

attached to her and the bond that they have is just amazing. And I see the

love that she has for those kids and the patience that she has with them.”

Id. at 36. Similarly, Mr. Bell indicated, “The children are happy. They have

chores.    They do well.      . . . It appears the children are exceling more in

____________________________________________


11
   As noted above, Mr. Bell did not take any action as to the request for
visitation, as the case was transferred, and current DHS social worker,
Tyrone King, testified that was unaware of any request for visitation and
received no correspondence or contact from Father. Id. at 110, 124.
12
   K.D.W. and I.T.W. are diagnosed with attention deficit hyperactivity
disorder (“ADHD”) and attending individual therapy. Id. at 100.



                                          - 19 -
J-S29031-17



everything. Less problems in school. Medical appointments are kept. And

they’re speaking more, verbalizing more. The children just appear to be in a

much better place.      I mean, emotionally and physically where they’re

currently at.” Id. at 104. Likewise, current DHS social worker, Tyrone King,

stated, “Based on my opinion they’re doing pretty good. They seem to be

well adjusted. They definitely have a bond with the foster parent.” Id. at

119.   Hence, Mr. Bell opined that it would be in the best interest of the

Children “to remain in the pre[-]adoptive home that they’re currently in. Id.

at 104. In addition, Mr. King testified, “I believe it would be in their best

interest to be adopted. Id. at 119-20.

       Thus, as confirmed by the record, termination of Father’s parental

rights serves Children’s developmental, physical and emotional needs and

welfare.   While Father may profess to love the Children, a parent’s own

feelings of love and affection for a child, alone, will not preclude termination

of parental rights. In re Z.P., 994 A.2d at 1121. As we stated, a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.” Id. at 1125. Rather, “a

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (citation omitted).




                                     - 20 -
J-S29031-17



      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S. § 2511(a)(2) and (b).

      We next turn to Father’s sixth issue, whether reasonable efforts were

made at reunification of Father and the Children.    We observe that in his

brief Father only presents argument related to reasonable efforts with regard

to his discussions of Section 2511(a)(1) and (2). Nonetheless, we note that

our Supreme Court has held that Section 6351(f) does not require

reasonable efforts as it relates to termination of parental rights.     In re

D.C.D., 629 Pa. 325, 343-46, 105 A.3d 662, 673-75 (2014).

      [W]hile reasonable efforts should be considered and indeed, in
      the appropriate case, a trial court could insist upon their
      provision, we hold that nothing in the language or the purpose of
      Section 6351(f)(9) forbids the granting of a petition to terminate
      parental rights, under Section 2511, as a consequence of the
      agency’s failure to provide reasonable efforts to a parent.

Id. at 346, 105 A.3d at 675. Thus, we find this claim to be without merit.

      Lastly, as to Father’s ninth issue, Father asserts violations of due

process and equal protection. It is well-settled that termination of parental

rights implicates a natural parent’s Fourteenth Amendment right to due

process.   See In the Interest of A.P., 692 A.2d 240, 242 (Pa. Super.

1997) (stating that natural parents have a “fundamental liberty interest . . .

in the care, custody, and management of their children”) (citing Santosky

v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 1394, 71 L. Ed. 2d 599

(1982)). An individual whose parental rights are to be terminated must be

                                    - 21 -
J-S29031-17



given due process of law, as the termination of parental rights is a

constitutionally-protected action.        See In re Interest of K.B., 763 A.2d
436, 439 (Pa. Super. 2000) (citing Santosky, supra).              “Due process

requires nothing more than adequate notice, an opportunity to be heard,

and the chance to defend oneself in an impartial tribunal having jurisdiction

over the matter.” In re J.N.F., 887 A.2d 775, 781 (Pa. Super. 2005). “Due

process is flexible and calls for such procedural protections as the situation

demands.” In re Adoption of Dale A., II, 683 A.2d 297, 300 (Pa. Super.

1996) (citing Mathews v. Eldridge, 424 U.S. 319, 334, 96 S. Ct. 893, 902,

47 L. Ed. 2d 18 (1976)).           Similarly, equal protection requires that “like

persons in like circumstances will be treated similarly.” In re Adoption of

C.J.P., 114 A.3d 1046, 1057 (Pa. Super. 2015) (citing Markovsky v.

Crown Cork & Seal Co., 107 A.3d 749, 766 (Pa. Super. 2014).

       Father argues that the trial court “committ[ed] errors of law in the

proceedings terminating [his] parental rights [],” thereby violating his

constitutional rights.     Father’s Brief at 16.   While Father asserts that he

should have been considered as a reunification resource despite his

incarceration, he makes no further allegations.13 Id. As Father participated

in the hearing via telephone and was represented by counsel, who had the


____________________________________________


13
   We observe that Father was not available for consideration as a
reunification resource due to his incarceration. His family was, however,
considered. Id. at 96, 102, 109.



                                          - 22 -
J-S29031-17



opportunity to present evidence and cross-examine witnesses on Father’s

behalf, we reject Father’s argument.

      Based on the foregoing analysis of the trial court’s termination of

Father’s parental rights and change of the Children’s permanency goal, we

affirm the decrees and orders of the trial court.

      Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2017




                                     - 23 -